As filed with the Securities and Exchange Commission on December 20, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Newmont Mining Corporation (Exact name of registrant as specified in its charter) Delaware 84-1611629 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6363 South Fiddlers Green Circle Greenwood Village, Colorado (Address of Principal Executive Offices) (Zip Code) Newmont Mining Corporation 2005 Stock Incentive Plan (Full title of the plan) Jeffrey K. Reeser Vice President and Secretary Newmont Mining Corporation 6363 South Fiddlers Green Circle Greenwood Village, Colorado 80111 (Name and address of agent for service) (303) 863-7414 (Telephone number, including area code, of agent for service) Copy to: Laura Sizemore, Esq. White& Case LLP 1155 Avenue of the Americas New York, New York 10036 Tel:(212) 819-8200 Fax:(212) 354-8113 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $1.60 par value Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also includes an indeterminate number of shares that may be offered and sold as a result of anti-dilution provisions described in the Registrant’s 2005 Stock Incentive Plan, amended and restated effective October 26, 2005 (the “Plan”). Represents an additional 10,000,000 shares of common stock, par value $1.60 per share (the “Common Stock”), of the Registrant issuable under the Plan.The Registrant previously filed a Registration Statement on Form S-8(No. 333-124653) with respect to shares issuable under the Registrant’s 2005 Stock Incentive Plan. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(c) and Rule 457(h) under the Securities Act based upon the average of the high and low prices of the Common Stock as reported on the New York Stock Exchange, Inc., on December 17, 2010. EXPLANATORY NOTE Newmont Mining Corporation (the “Registrant”) has filed this Registration Statement to register under the Securities Act of 1933, as amended (the “Securities Act”), the offer and sale of 10,000,000 shares of common stock, par value $1.60 per share (the “Common Stock”), of the Registrant, not previously registered, pursuant to the Registrant’s 2005 Stock Incentive Plan, amended and restated effective October 26, 2005 (the “Plan”).Such shares are being registered in addition to the Common Stock previously registered for issuance on the Registrant’s Registration Statement on Form S−8 concerning the Registrant’s 2005 Stock Incentive Plan filed with the Commission on May 5, 2005 (Reg. No. 333-124653) (the “2005 Registration Statement”). On October 27, 2010, the Board of Directors authorized the registration of an additional 10,000,000 shares of Common Stock under the Plan.In accordance with Instruction E to the General Instructions to Form S-8, the Registrant is registering the additional 10,000,000 shares of Common Stock, which may be offered and sold under the Plan pursuant to this Registration Statement and the contents of the 2005 Registration Statement are incorporated by reference herein, except to the extent supplemented, amended or superseded by the information set forth herein. Pursuant to Rule 416(a) of the Securities Act, this Registration Statement also covers any additional shares of the Registrant’s Common Stock that become issuable under the Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of the Registrant’s Common Stock. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM3. INCORPORATION OF DOCUMENTS BY REFERENCE. The following documents heretofore filed by the Registrant with the Commission are incorporated by reference in this Registration Statement: The Registrant’s Annual Report on Form 10-K for the fiscal year ended December31, 2009; All other reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the end of the fiscal year covered by the annual report referred to in paragraph (a) above; and The description of the Registrant’s Common Stock contained in the Registrant’s Registration Statement on Form 8-A (No. 001-31240) filed pursuant to the Exchange Act on February15, 2002, including any amendment or report filed for the purpose of updating such description. In addition, all documents subsequently filed by the Registrant pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities offered hereby then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this Registration Statement to the extent that a statement contained in this Registration Statement or in any other subsequently filed document that also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement.Nothing in this Registration Statement shall be deemed to incorporate information furnished but not filed on Form8-K. ITEM8. EXHIBITS. The list of Exhibits is incorporated herein by reference to the Index to Exhibits. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Greenwood Village, State of Colorado, on December 20, 2010. NEWMONT MINING CORPORATION By: /s/ Jeffrey K. Reeser Name:Jeffrey K. Reeser Title:Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities indicated on the 20th day of December, 2010. Signature Title * Richard T. O’Brien President, Chief Executive Officer and Director (Principal Executive Officer) * Russell Ball Executive Vice President and Chief Financial Officer (Principal Financial Officer) * Roger P. Johnson Vice President and Chief Accounting Officer (Principal Accounting Officer) * Glen A. Barton Director * Vincent A. Calarco Director * Joseph A. Carrabba Director * Noreen Doyle Director * Veronica M. Hagen Director * Michael S. Hamson Director * John B. Prescott Director * Donald C. Roth Director * Simon R. Thompson Director *By: /s/ Jeffrey K. Reeser Jeffrey K. Reeser, attorney-in fact INDEX TO EXHIBITS ExhibitNo. Description of Exhibit Opinion of White & Case LLP. Consent of PricewaterhouseCoopers LLP. Consent of White & Case LLP (included in the Opinion of White & Case LLP filed as Exhibit5.1). Powers of Attorney.
